DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
2.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


3.	Claims 9 and 10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 9 and 10 recite the limitation "the elongate aperture" in lines 1-2.  There is insufficient antecedent basis for this limitation in the claim.
Claims 9 and 10 recite the limitation "the second end portion" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
	Examiner notes that it appears that claims 9 and 10 should depend from claim 2, which would resolve the antecedent basis issues, and for the purposes of expediting examination below, will interpret the claims as such.

Claim Rejections - 35 USC § 102
4.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
5.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


6.	Claim(s) 1, 4, 5, and 13 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Fletcher (US 5332135).
Fletcher discloses a protective device that fits over a wristwatch or another instrument having a face, the protective device comprising: a band for encircling the wrist of a user (22+30+36), the band comprising a central opening through which the face of the wristwatch or other instrument is visible when in use (gap between 18 and 28, see Fig. 1) and a band fastening means (20B on underside of 30); and a protective cover (10) affixed or affixable at one end thereof to said band (col. 6, ll. 19-20), and a cover fastening means (12), configured such that when fastening the protective device around the wrist of the user, the direction of fastening the band fastening means of the band of the protective device around the wrist of the user and the direction of fastening the cover fastening means of the protective cover to the band of the device proceed in 
The examiner has annotated Fig. 2 of Fletcher below, in order to aid in understanding the interpretation applied above.

    PNG
    media_image1.png
    531
    828
    media_image1.png
    Greyscale



Fletcher further discloses the band material is comprised of an elasticated or non-elasticated material (col. 4, ll. 9-12); the band material is comprised of neoprene, plastic, rubber or leather (col. 4, ll. 9-12; nylon meets scope of being a plastic).
 Fletcher further discloses when fastening the protective device around the wrist of the user, the band fastening means and cover fastening means releasably fasten to .

Claim Rejections - 35 USC § 103
7.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

8.	Claims 2, 3, 6-10, and 14-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fletcher (US 5332135) as applied to claim 1 above, and further in view of Avallone (US 7305718).
Fletcher discloses all limitations of the claims as detailed above except does not expressly disclose the particular fastening means arrangement as claimed.
However, Avallone teaches a similar strap being wherein the first end portion terminates in a band fastening means on the outer surface of the band (34); the second end portion defines an elongate aperture (32) transverse to the length of the band, the aperture having a width such that the first end portion is passable therethrough; and the third intermediate portion that comprises: a fastening section on the outer surface of the band for releasably fastening to the band fastening means after the band fastening means has been passed through the elongate aperture of the second end portion and flapped backwards towards the fastening section by a user (col. 4, ll. 6-13) as claimed.

Fletcher as modified above further results in a device with a protective cover comprising an inner surface and outer surface, the inner surface being proximate to the face of the wristwatch or other instrument and the outer surface being distal to the face of the wristwatch or other instrument when in use (see Fletcher Figs. 1, 2), the protective cover having first and second end portions and an intermediate portion, wherein the first end portion is affixed or affixable to the outer surface of the flat band ( Fletcher annotated Fig. above) between the body cut-out section and the second end portion of the band, or is integrally formed with and continues from the second end portion of the flat band (see Fletcher Figs. 1, 2); the second end portion terminates in a fastening means on the inner surface (Fletcher 20B) for releasably fastening to the fastening section of the third intermediate portion of the band by a user; and the intermediate portion is sized to cover the face of the wristwatch or other instrument when positioned over the face of the wristwatch or other instrument by a user, thereby protecting it (see Fletcher Figs. 1, 2).
Fletcher as modified above further results in a device wherein the fastening means and fastening section comprise a complimentary hook and loop fastener (Fletcher discloses hook and loop throughout); the body cut-out section is integrally formed with the intermediate portion of the band (see Figs. 1, 2); the body cut-out .


Response to Arguments
10.	Applicant’s arguments with respect to all claim(s) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
11.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the 
12.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER N. HELVEY whose telephone number is (571)270-1423.  The examiner can normally be reached on Monday-Friday 10am-7pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Newhouse can be reached on 571-272-4544.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 






/PETER N HELVEY/Primary Examiner, Art Unit 3734                                                                                                                                                                                                        
February 23, 2021